
	
		I
		111th CONGRESS
		2d Session
		H. R. 5775
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on the
			 Budget and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the establishment of a commission on earmark
		  reform, to consolidate and streamline the grants management structure of the
		  Federal Government, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grant Accessibility and Transparency
			 Enhancement Act of 2010.
		2.National Commission on
			 Earmark Reform
			(a)EstablishmentThe President shall establish a commission
			 to be known as the National Commission on Earmark Reform (in
			 this section referred to as the Commission.
			(b)Duties of
			 CommissionThe duties of the Commission are—
				(1)to study the laws and practices related to
			 replacing earmarks with a full grant-making process; and
				(2)to develop a
			 proposed plan that includes objectives, priorities, policies, and long-term
			 plans to transition from congressional member-directed earmarks to a
			 grant-making process.
				(c)MembershipThe
			 Commission shall be composed of—
				(1)the Director of
			 the Office of Management and Budget, who shall be the chairman of the
			 Commission; and
				(2)such other members
			 as the President may appoint, after consultation with the majority and minority
			 leadership of the Senate and the House of Representatives.
				(d)Expert grant
			 award panelsIn carrying out
			 its duties, the Commission shall propose legislative or regulatory changes to
			 implement a grant-making application and review process modeled after the
			 Assistance to Firefighters Grant Program of the Federal Emergency Management
			 Agency, under which a panel of subject area experts (including representatives
			 of the Federal agency with appropriate jurisdiction) receives, reviews, and
			 awards grant funding on a merit-based system. At a minimum, the Commission
			 shall propose changes that establish rules for—
				(1)the review and reporting of grant
			 applications and awards;
				(2)hardship
			 exemptions from specific reporting or application requirements; and
				(3)recommended
			 changes in law to support the implementation of expert grant award
			 panels.
				(e)Consolidation
			 and streamlining of grants management structureIn carrying out its duties, the Commission
			 shall propose legislative or regulatory changes to implement a specific
			 governance structure for all grant functions, including grants management,
			 within the Federal Government. At a minimum, the Commission shall propose
			 changes for ensuring that the activities at Grants.gov and the policy
			 recommendations of the Grants Policy Committee (of the Chief Financial Officers
			 Council) are connected, by proposing the establishment of an Office of Grant
			 Making within the Office of Management and Budget to cover all grants activity
			 of the Federal Government, including the management of Grants.gov. The
			 Commission shall include, at a minimum, in its recommendations regarding the
			 Office of Grant Making, the following:
				(1)The Office should have an advisory
			 committee that includes representation from elected local, State, Federal and
			 tribal governments, institutions of higher education, vendors, and
			 non-profits.
				(2)The meetings of
			 the advisory committee should be conducted in an open and transparent
			 way.
				(3)The Office should
			 review all grant programs, including the implementation of the expert grant
			 award panels, and ensure the consistency of audits of grant programs.
				(f)Involvement of
			 stakeholdersIn carrying out its duties, the Commission shall
			 propose legislative or regulatory changes to involve non-Federal participants
			 in the grant-making process, including involvement through—
				(1)consultation with representatives of
			 elected local, State, and tribal governments, institutions of higher education,
			 vendors, non-profits, and other non-Federal participants as early as possible
			 to get their input on any effort by the Federal Government to change or improve
			 proposed grant products, including new forms and formats, and or to change or
			 improve the tracking and reporting of Federal fund data; and
				(2)participation and
			 collaboration in the development of a training and certification program for
			 grants management professionals.
				(g)Operations of
			 CommissionIn carrying out its duties, the Commission
			 shall—
				(1)operate a publicly
			 accessible Web site and make available information about the Commission,
			 including its membership and the report required under subsection (h);
				(2)hold 8 public
			 hearings before publication of the report required under subsection (h);
			 and
				(3)provide for a
			 period of 45 days immediately before publication of the report required under
			 subsection (h) for submission of comments and recommendations from private and
			 public groups and individuals.
				(h)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Commission
			 shall—
				(1)submit to Congress
			 a report containing the plan developed under subsection (b) and its findings
			 and recommendations; and
				(2)publish the report
			 on the Commission’s publicly accessible Web site.
				(i)AppropriationsThere
			 is authorized to be appropriated $1,000,000 for the Commission to carry out
			 this section.
			3.Office of Grant
			 Making
			(a)EstablishmentNot
			 later than 30 days after the publication of the Commission report under section
			 2(h), the Director of the Office of Management and Budget shall establish an
			 office within the Office of Management and Budget to be known as the
			 Office of Grant Making (in this section referred to as the
			 Office).
			(b)DirectorThe
			 Office shall be overseen by a Director, who shall be designated from among
			 Federal officers and employees by the Director of the Office of Management and
			 Budget.
			(c)Functions
				(1)In
			 generalThe Office and Director shall—
					(A)in consultation
			 with agency heads, representatives of local, State and Federal Government, and
			 other non-Federal entities, direct and coordinate the development of the expert
			 grant award panels (referred to in section 2) and the specific recommendations
			 of the National Commission on Earmark Reform; and
					(B)be responsible for
			 maintaining Grants.gov, in accordance with section 5.
					(2)Additional
			 responsibilitiesThe Director shall also support Federal agencies
			 in establishing—
					(A)a common grant
			 application and reporting system; and
					(B)an interagency
			 process for addressing the following:
						(i)Ways
			 to streamline and simplify Federal grant administrative procedures and
			 reporting requirements for non-Federal entities.
						(ii)Improved
			 interagency and intergovernmental coordination of information collection and
			 sharing of data pertaining to Federal grants.
						(iii)Improvements in
			 the timeliness, completeness, and quality of information received by Federal
			 agencies from recipients of Federal grants.
						(d)Authorization of
			 appropriationsThere is authorized to be appropriated $30,000,000
			 for fiscal years 2011 through 2013 for purposes of establishing and operating
			 the Office.
			4.Streamlining of
			 role of Federal agencies in grant making process
			(a)Requirement for
			 planNot later than 180 days after the date of the enactment of
			 this Act, each Federal agency shall develop and implement a plan that—
				(1)streamlines and
			 simplifies the application, administrative, and reporting procedures for
			 Federal grants administered by the agency;
				(2)demonstrates a
			 process to actively participate in the expert grants awards panels referred to
			 in section 2;
				(3)demonstrates
			 appropriate agency use, or plans for use, of a common grant application and
			 reporting system;
				(4)designates a lead
			 agency official for carrying out the responsibilities of the agency under this
			 Act;
				(5)allows grant
			 applicants to electronically apply for, and report on the use of funds from,
			 the Federal grants administered by the agency;
				(6)ensures recipients
			 of Federal grants provide timely, complete, and high-quality information in
			 response to Federal reporting requirements; and
				(7)in cooperation
			 with recipients of Federal grants, establishes specific annual goals and
			 objectives to further the purposes of this Act and measures annual performance
			 in achieving those goals and objectives.
				(b)ExtensionIf
			 a Federal agency is unable to comply with subsection (a), the Director of the
			 Office of Management and Budget may extend for up to 30 days the period for the
			 agency to develop and implement a plan.
			(c)Comment and
			 consultation on agency plans
				(1)CommentEach
			 agency shall publish the plan developed under this section in the Federal
			 Register and receive public comment on the plan through the Federal Register
			 and other means (including electronic means). To the maximum extent
			 practicable, each Federal agency shall hold public forums on the plan.
				(2)ConsultationThe
			 lead official designated by each Agency shall consult with representatives of
			 State, local, and tribal governments, and other non-Federal entities, during
			 development and implementation of the plan.
				(d)Submission of
			 PlanEach Federal agency shall submit the plan developed under
			 this section to the Director of the Office of Grant Making and Congress and
			 report annually thereafter on the implementation of the plan and performance of
			 the agency in meeting the requirements for the plan specified in subsection
			 (a).
			5.Expansion of the
			 use and functionality of Grants.gov
			(a)Transfer to
			 Office of Grant MakingThe
			 Director of the Office of Grant Making shall be responsible for maintaining
			 Grants.gov.
			(b)Requirement To
			 post all grantsAll Federal grants, both formula and
			 discretionary, from all grant-making agencies shall be posted on
			 Grants.gov.
			(c)Duplicative hard
			 copy applications not requiredGrant applications in hard copy
			 that are duplicative of applications submitted electronically shall not be
			 required from grant applicants.
			(d)Expansion of
			 functionalityThe Director of the Office of Grant Making shall
			 ensure that Grants.gov is able to handle the following functions:
				(1)Finding
			 grants.
				(2)Applying for
			 grants.
				(3)Submitting and
			 receiving grant applications.
				(4)Sending grant
			 award notifications and other documents.
				(5)Submitting and
			 receiving post-grant-award management reports.
				(6)Closeout tools
			 related to grants.
				(7)Grant award
			 tracking.
				(8)Training and
			 technical assistance, as described in subsection (f).
				(e)Avoidance of
			 duplication with USASpending.govThe Director of the Office of
			 Grant Making shall ensure that duplication of effort and dual systems related
			 to online Federal grant activity are no longer in effect by merging
			 USASpending.gov into Grants.gov. Other Federal agencies shall cooperate to the
			 extent necessary to assist the Director in carrying out this subsection.
			(f)Training and
			 other technical assistanceThe Director shall ensure that Grants.gov
			 includes technical assistance information and resources, including—
				(1)online or recorded
			 training sessions conducted by other Federal agencies;
				(2)online or recorded
			 training sessions on how to use Grants.gov; and
				(3)such other
			 technical assistance as the Director considers appropriate.
				6.Ending congressional
			 earmarks, limited tax benefits, and limited tariff benefits
			(a)In
			 generalSection 312 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
				
					(g)Prohibition on
				congressional earmarks, limited tax benefits, and limited tariff
				benefits(1)It shall not be in order in the House of
				Representatives or the Senate to consider any bill or joint resolution, or
				amendment thereto or conference report thereon, if it or any accompanying
				report contains any congressional earmark, limited tax benefit, or limited
				tariff benefit.
						(2)As used in this subsection, the terms
				congressional earmark, limited tax benefit, and
				limited tariff benefit have the meanings given to such terms in
				clause 9 of rule XXI of the Rules of the House of
				Representatives.
						.
			(b)Super majority
			 in the SenateSubsections
			 (c)(1) and (d)(2) of section 904 of the Congressional Budget Act of 1974 are
			 each amended by inserting 312(g), after
			 310(d)(2),.
			(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect 1 year after the date of the
			 enactment of this Act.
			
